The answer and counter-claim interposed by the defendants, Harry Balk and Ada Balk, his wife, in respect of the allegations of a subsequent agreement to postpone foreclosure of the mortgage, in consideration of the payment of the rental income to complainant, if not frivolous, were clearly sham, and were therefore properly struck out.
But the issue of the amount due upon the mortgage remains to be determined, and upon this the answering defendants are entitled to be heard before the master to whom the cause has been referred to ascertain and report the amount due upon the mortgage. The decree should be modified to include such provision.
The decree is accordingly modified, and, as so modified, affirmed.
For modification — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12. *Page 203